              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AUTO EQUITY LOANS OF                    :   Civil No. 1:19-CV-1590
DELAWARE, LLC,                          :
                                        :
            Plaintiff,                  :
                                        :
            v.                          :
                                        :
JOSH SHAPIRO, in his official           :
capacity as Attorney General for the    :
Pennsylvania Commonwealth,              :
                                        :
            Defendant.                  :   Judge Sylvia H. Rambo

                                       ORDER
      AND NOW, this 30th day of June, 2021, IT IS HEREBY ORDERED that

Defendant’s motion for judgment on the pleadings (Doc. 58) is GRANTED IN

PART and Plaintiff’s motion for judgment on the pleadings (Doc. 60) is DENIED.

Plaintiff’s challenge to Defendant’s investigation is DISMISSED WITH

PREJUDICE. The remainder of Plaintiff’s claims are DISMISSED WIHOUT

PREJUDICE.

                                                s/Sylvia H. Rambo
                                                United States District Judge
